Exhibit 10.1

PHANTOM STOCK UNIT AGREEMENT

PURSUANT TO THE

NYSE EURONEXT 2006 STOCK INCENTIVE PLAN

This Agreement (the “Agreement”) entered into as of this              day of
            , by and between the NYSE Euronext (the “Company”) and             
(the “Participant”). Capitalized terms not defined herein are as defined in the
NYSE Euronext 2006 Stock Incentive Plan (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Plan, which is administered by a committee
appointed by the Company’s Board of Directors (the “Committee”); and

WHEREAS, pursuant to Section 10.1 of the Plan, the Committee may grant awards
valued with reference to shares of Common Stock to the Participant, as an
Eligible Employee, as such term is defined in the Plan.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Grant of Phantom Stock Unit Award.

Subject to the restrictions and other conditions set forth herein, the Committee
has authorized this grant of              Phantom Stock Units (“PSUs”) to the
Participant on              (the “Grant Date”).

 

2. Vesting and Distribution.

(a) The PSUs shall vest, in full, on              (hereinafter, the “Vesting
Date”) provided that the Participant has not had a Termination at any time prior
to the Vesting Date. Subject to the provisions of Section 2(c) below, no vesting
shall occur prior to the Vesting Date.

(b) Subject to the provisions of Section 2(c) below, on or soon following the
Vesting Date, the Company shall pay to the Participant, in cash, an amount equal
to              multiplied by the Fair Market Value (determined on the Vesting
Date in accordance with the terms of the Plan) of a share of Common Stock, minus
any taxes or withholding. Upon such payment, all obligations of the Company with
respect to the PSUs granted hereunder shall be deemed satisfied.

(c) Notwithstanding the foregoing provisions, upon the earliest to occur of a
Termination of Employment by the Participant as a result of an Involuntary
Termination (as defined herein), Disability or death, the number of PSUs
determined by application of the fraction set forth herein shall immediately
become fully vested and payable to the Participant (or, in the event of death,
to his estate) as soon as practicable but in any event no later than 90 days
following such Termination in the manner described in Section 2(b) above and
otherwise in accordance with the terms of the Plan; provided that, for these
purposes Fair Market Value shall be determined as of the Termination Date or
date of death (as the case may be). The number of the PSUs that shall fully vest
pursuant to this Section 2(c) shall be the product of (A) multiplied by
(B) where (A) is the total number of PSUs set forth in Section 1 above and
(B) is a fraction, the numerator of which shall be the total number of full
calendar months of employment completed by the Participant after             
with the Company (or an Affiliate) as of the Participant’s Termination and the
denominator of which is 36. For purposes of this Agreement and the Plan, the
term “Involuntary Termination” shall mean the termination of the Participant’s
employment by the Company or an Affiliate, without Cause, and pursuant to a
formal division, department or organization-wide reduction in force. The
Committee shall have the discretion to determine whether the Participant’s
employment has been terminated pursuant to an Involuntary Termination for
purposes of the Plan and this Agreement. The Committee’s decision shall be final
and binding on the Participant, the Company, its Affiliates and all of their
respective successors and assigns.

 

3. Termination of Employment.

In the event of a Participant’s Termination, subject to the special vesting
rules in Section 2(c) above, all PSUs granted to such Participant hereunder
shall automatically be forfeited. Notwithstanding any contrary provision
contained herein, in the event of a Participant’s Termination for Cause, all
PSUs, whether or not vested, shall be forfeited.

 

4. Rights as a Stockholder.

The Participant shall have no rights as a stockholder with respect to the PSUs
granted hereunder.

 

5. Withholding.

Participant shall pay, or make arrangements to pay, in a manner satisfactory to
the Company, an amount equal to the amount of all applicable federal, state and
local or foreign taxes that the Company is required to withhold at any time. In
the absence of such arrangements, the Company or one of its Affiliates shall
have the right to withhold such taxes from the Participant’s normal pay or other
amounts payable to the Participant. In addition, any statutorily required
withholding obligation may be satisfied, in whole or in part, at the
Participant’s election, in the form and manner prescribed by the Committee.

 

6. Provisions of Plan Control.

This Agreement is subject to all of the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Committee and as may be in effect from time to time. The Plan is
incorporated herein by reference. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.



--------------------------------------------------------------------------------

7. Amendment.

To the extent applicable, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code and the regulations thereunder
or any other applicable law and may also amend, suspend or terminate this
Agreement subject to the terms of the Plan.

 

8. Notices.

Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by United States
mail, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):

If to the Company, to:

NYSE Euronext

11 Wall Street

New York, New York 10005

Attention: Mr. Leroy Whitaker

If to the Participant, to the address on file with the Company.

 

9. No Obligation to Continue Employment.

This Agreement is not an agreement of employment. This Agreement does not
guarantee that the Company or its Affiliates will employ or retain, or to
continue to, employ or retain the Participant during the entire, or any portion
of the, term of this Agreement, including but not limited to any period during
which any PSU is outstanding, nor does it modify in any respect the Company or
its Affiliate’s right to terminate or modify the Participant’s employment or
compensation.

 

10. Miscellaneous.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

11. Transfer of Personal Data.

The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to PSUs awarded under this Agreement, for legitimate business purposes
(including, without limitation, the administration of the Plan) out of the
Participant’s home country and including to countries with less data protection
than the data protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.

 

12. NO ACQUIRED RIGHTS.

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF PHANTOM STOCK UNITS MADE UNDER THIS
AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT
THE SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS (INCLUDING,
WITHOUT LIMITATION, THE PHANTOM STOCK UNITS AWARDED HEREUNDER) GIVE THE
PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 

NYSE EURONEXT    Name: Title:    Name of Employee

 

2